Citation Nr: 0834879	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-16 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
erectile dysfunction.

2.  Entitlement to service connection for Peyronie's disease 
as secondary to the service connected prostate cancer, status 
post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In pertinent part, the RO granted service 
connection for erectile dysfunction and assigned an initial 
noncompensable rating effective June 18, 2003.  The veteran 
has appealed the downstream issue of the initial rating 
assigned.

As addressed in the remand below, the Board has rephrased the 
issues listed on the title page for procedural purposes only.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO; the veteran 
must timely express disagreement with the decision (NOD); VA 
must respond by issuing an SOC that explains the basis for 
the decision to the veteran; and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his or her argument in a 
timely-filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203.  See also 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to 
resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).

The veteran perfected an appeal to the Board on the issue of 
entitlement to an initial (compensable) rating for erectile 
dysfunction.  In recognition of the veteran's erectile 
dysfunction, he has been awarded special monthly compensation 
based on loss of use of a creative organ.  However, he has 
asserted his entitlement to a separate rating under VA's 
schedule for rating disabilities based upon penis deformity 
with loss of erectile power.  See 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7522.

The crux of the matter is whether the veteran's Peyronie's 
disease, which has been medically identified as causing 
penile deformity, is part and parcel of the service connected 
disability as being secondary to the service connected 
prostate cancer status post radical prostatectomy.  See 
Decision Review Officer (DRO) Informal Conference Report 
dated June 23, 2005.

The RO has not issued the veteran an original rating decision 
which clearly identifies that a claim of service connection 
for Peyronie's disease has been denied.  See generally 
38 C.F.R. § 3.103(b).  Rather, the RO has peripherally 
addressed the service connection issue in an April 2005 SOC 
and a June 2008 Supplemental SOC (SSOC), the latter of which 
noted that a duty to assist letter was sent to the veteran in 
September 2007 indicating that the RO "will consider service 
connection for your Peyronies disease as secondary to your 
service connected prostate cancer with radical prostatectomy 
condition."

In the June 2008 SSOC, the RO stated that a higher rating for 
erectile dysfunction could not be granted "because no 
evidence was found to establish your penile deformity 
(Peyronie's disease) is medically or causally related to your 
service connected prostate cancer with radical 
prostatectomy."  In essence, the RO denied service 
connection for Peyronie's disease.  

Notably, an SSOC is not to be used to announce original 
decisions by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 19.31(a).  Furthermore, the veteran has been not 
been provided notice of his appellate rights regarding the 
service connection claim.  See 38 C.F.R. § 3.103(b), (d).

The procedural problems in this case places the veteran is a 
difficult position, as he has not been clearly advised 
whether his service connection claim has been denied and, if 
so, what actions he must take to appeal the determination.  
On the other hand, the RO's determination in the June 2008 
SSOC could potentially be seen as a denial of service 
connection triggering the running of the appeal period.  See, 
e.g., Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), 
reh'g and reh'g en banc denied (Dec. 5, 2006) (If the record 
shows the existence of an unadjudicated claim, raised along 
with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.)

The veteran's service connected erectile dysfunction, and his 
claimed service connected Peyronie's disease as secondary to 
the service connected prostate cancer status post radical 
prostatectomy, would be evaluated under the same criteria 
under DC 7522.  Two separate ratings would violate the rule 
against pyramiding.  38 C.F.R. § 4.14.  Accordingly, a grant 
of service connection for Peyronie's disease could 
potentially moot the higher initial rating claim on appeal.  

In the interests of judicial economy and avoidance of 
piecemeal litigation, the service connection issue for 
Peyronie's disease is inextricably intertwined with the 
higher initial rating claim in this case and must be decided 
in the first instance by the RO, before the Board reaches a 
final determination on the higher initial rating claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of service 
connection for Peyronie's disease as secondary to 
the service connected prostate cancer, status 
post radical prostatectomy.  A separate rating 
action should be issued by the RO.  This new 
rating action, if unfavorable, will not be before 
the undersigned unless it is appealed by the 
veteran to the Board.

2.  After affording the veteran the opportunity 
to perfect his appeal on the issue of service 
connection for Peyronie's disease as secondary to 
the service connected prostate cancer status post 
radical prostatectomy, the RO should readjudicate 
the issue of entitlement to an initial 
compensable rating for erectile dysfunction.  If 
the benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
a SSOC and an appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).

